I N         T H E    C O U R T       O F   A P P E A L S

                                                                                                                                 FILED
                                                                                                                                     January 6, 1998

                                                                                                                                Cecil Crowson, Jr.
                                                                                                                                 Appellate C ourt Clerk
K   O   H   N A S     H M   O   R E , b     / n /   f   A   N   G   E   L   A              )       H A M I L T O N C I R C U I T
A   S   H   M O R E     a   n   d R O D     N E Y     A S   H   M   O   R   E h i s        )       C . A . N O . 0 3 A 0 1 - 9 7 0 6 - C V - 0 0 2 0 1
n   a   t   u r a l     p   a   r e n t s     a n   d n     a   t   u   r   a l            )
g   u   a   r d i a   n     a   n d A N     G E L   A A     S   H   M   O   R E            )
a   n   d     R O D   N E   Y     A S H M   O R E   ,                                      )
i   n   d   i v i d   u a   l   l y ,                                                      )
                                                                                           )
                                P l a i n t i f f s - A p p e l l a n t s                  )
                                                                                           )
                                                                                           )
                                                                                           )
                                                                                           )
                                                                                           )
v s .                                                                                      )       H O N . R O B E R T         M .    S U M M I T T
                                                                                           )       J U D G E
                                                                                           )
                                                                                           )
                                                                                           )
                                                                                           )
                                                                                           )
H A M I L T O N C O U N T Y , T E N N E S S E E , a                                        )       A F F I R M E D     A N D     R E M A N D E D
p o l i t i c a l s u b d i v i s i o n o f t h e                                          )
S t a t e o f T e n n e s s e e ,                                                          )
                                                                                           )
                                D e f e n d a n t - A p p e l l e e                        )




J O H N         R .     M E L D O R F ,         I I I ,         H i x o n ,        f o r       A p p e l l a n t s .


D A V I D         W .       N O R T O N ,       C h a t t a n o o g a ,               f o r      A p p e l l e e .
                                                                                     O          P      I       N     I      O         N



                                                                                                                                                                                            M c M u r r a y ,               J .



             T h e       p l a i n t i f f s                     i n s t i t u t e d                       t h i s         a c t i o n                   a g a i n s t             H a m i l t o n              C o u n t y

( d e f e n d a n t )                  c h a r g i n g                      t h a t                    t h e               d e f e n d a n t                         w a s               n e g l i g e n t                  i n

m a i n t a i n i n g               L e v i          R o a d         i n          t h a t             t h e        c o u n t y                   a l l o w e d                 s h r u b b e r y              t o     g r o w

a l o n g       t h e        r i g h t - o f - w a y                        o f          L e v i             R o a d            w h i c h                i m p a i r e d                  t h e       v i s i o n           o f

p e r s o n s           e n t e r i n g                u p o n             t h e               r o a d w a y                f r o m                a d j a c e n t                  p r o p e r t i e s .                   N o

r o a d w a y           i n t e r s e c t i o n                       w a s               i n v o l v e d                       i n              t h e           a c c i d e n t .                   T h e          m i n o r

p l a i n t i f f ,             K o h n          A s h m o r e ,                   e n t e r e d                   u p o n                L e v i              R o a d          f r o m          t h e        l a w n       o f

p r o p e r t y             o w n e d          b y          a       M r .          S a n d s .                       A f t e r               a       b e n c h                   t r i a l            t h e         t r i a l

c o u r t      e n t e r e d               j u d g m e n t              i n         f a v o r                o f         t h e            d e f e n d a n t .                      I t       i s         f r o m      t h i s

j u d g m e n t          t h a t           t h e        p l a i n t i f f s '                              a p p e a l .                    W e          a f f i r m              t h e           j u d g m e n t           o f

t h e     t r i a l          c o u r t .



             T h e       d e f e n d a n t                      f i l e d          a n              a n s w e r            t o            t h e           c o m p l a i n t                 r e l y i n g               u p o n

t h e       p r o v i s i o n s               o f       t h e          G o v e r n m e n t a l                             T o r t                L i a b i l i t y                 A c t ,              T . C . A .        § §

2 9 - 2 0 - 1 0 1 ,            e t      s e q . ,               ( G T L A ) .                   I n        t h i s          r e s p e c t ,                     t h e          d e f e n d a n t              a s s e r t s

t h a t      t h e      c l a i m           a g a i n s t             i t         f a l l s                w i t h i n            t h e            " d i s c r e t i o n a r y                           f u n c t i o n "

e x c e p t i o n             t o       t h e           r e m o v a l                    o f          g o v e r n m e n t a l                             i m m u n i t y                  b y       t h e          G T L A .

A d d i t i o n a l l y               t h e           d e f e n d a n t                   a s s e r t e d                   n e g l i g e n c e                          o n      t h e           p a r t       o f       t h e

m i n o r       p l a i n t i f f                   a n d           t h a t              h e           h a d             a s s u m e d                   t h e           r i s k           a n d          t h a t         t h e

p r o x i m a t e            c a u s e          o f      t h e         a c c i d e n t                       w a s         t h e           n e g l i g e n c e                     o f       M r .         S a n d e r s .

D e f e n d a n t            f u r t h e r               a v e r s                t h a t              t h e             p a r e n t s                   o f       t h e          m i n o r              p l a i n t i f f

w e r e       g u i l t y            o f        n e g l i g e n c e                        i n             f a i l i n g                   t o           p r o p e r l y                 s u p e r v i s e                t h e

a c t i o n s         o f       t h e         m i n o r              c h i l d .                       I n         a n          a m e n d m e n t                       t o       t h e          a n s w e r ,            t h e

                                                                                                               2
d e f e n d a n t                       a s s e r t e d                       t h e          d e f e n s e                  o f          " a c c o r d                   a n d          s a t i s f a c t i o n "                          t o         t h e

e x t e n t                 t h a t                a n y               r e l e a s e s                     a n d            s e t t l e m e n t s                               h a v e           b e e n               m a d e          b y           t h e

p l a i n t i f f s                          a s          t o          a n y          o t h e r                 p a r t i e s .



                  T h e               m i n o r                p l a i n t i f f ,                        K o h n               A s h m o r e ,                    w a s          e i g h t              y e a r s              o f        a g e         a t

t h e       t i m e                   o f      t h e              a c c i d e n t                    a n d           w a s              s e r i o u s l y                       i n j u r e d                 i n        a      c o l l i s i o n

b e t w e e n                 a             b i c y c l e                      b e i n g                  r i d d e n                   b y         h i m               a n d           a n           a u t o m o b i l e                      b e i n g
                                                                                                                                              1
d r i v e n                  b y                   C h a r l e s                          S a n d e r s ,                       J r .                        T h e                m i n o r                   p l a i n t i f f                        w a s

t e m p o r a r i l y                          r e n d e r e d                        a      v i r t u a l                      q u a d r i p l e g i c ,                               h o w e v e r ,                  a t       t h e          t i m e

o f     t h e           t r i a l                   h e          w a s          a b l e             t o          w a l k              a n d         t o          u s e          h i s          u p p e r               e x t r e m i t i e s .



                  T h e                p l a i n t i f f ,                           K o h n               A s h m o r e ,                        w a s            r i d i n g                   h i s           b i c y c l e                   o n       a

m i s s i o n                t o             f i n d                  h i s          l o s t              d o g ,               O r e o .                  H e           s a w          t h e           d o g           o n        t h e          w e s t

s i d e       o f            L e v i               R o a d .                   A t          t h e         t i m e               h e       s a w           h i s          d o g ,              t h e          m i n o r          p l a i n t i f f

w a s       o n         h i s               b i c y c l e                    a n d          u p o n             t h e           p r o p e r t y                   o f          M r .          R o b e r t              S a n d s ,             w h i c h

i s     l o c a t e d                        o n              t h e          e a s t          s i d e               o f          L e v i            R o a d .                     A t          t h e          s a m e           t i m e ,              M r .

S a n d e r s                w a s                 t r a v e l i n g                        s o u t h               o n          L e v i            R o a d .                     T h e          h e d g e               a b o u t             w h i c h

t h e       p l a i n t i f f s                                c o m p l a i n                    w a s            l o c a t e d                   o n       t h e              e a s t           s i d e              o f       L e v i          R o a d

a n d       o n         t h e               s a m e              s i d e             o f       t h e             r o a d              w h e r e            t h e           m i n o r              p l a i n t i f f                     e n t e r e d

t h e        r o a d w a y .                                   T h e          h e d g e               w a s               i n          f r o n t             o f           a       p a r t              o f          t h e         p r o p e r t y

o w n e d              b y             M r .              S a n d s              w h i c h                  h e           h a d           i n h e r i t e d                        f r o m              h i s            m o t h e r ,                 b u t

e n d e d             a t         a         p o i n t                 n e a r             t h e           b e g i n n i n g                       o f       M r .              S a n d s '             f r o n t               l a w n .               M r .

S a n d s '             f r o n t                   y a r d              w a s            s e p a r a t e d                      f r o m            t h e          l a n d              h e       h a d             a c q u i r e d               f r o m

h i s       m o t h e r                      b y          a       f e n c e                l i n e .                  I t             w a s        n e a r              t h e           e n d          o f       t h e           h e d g e             r o w

a n d       n e a r               t h e             i n t e r s e c t i o n                               o f       t h e              h e d g e            r o w              a n d      f e n c e                 l i n e           t h a t          t h e


                  1
                S a n d e r s i s n o t                                  a     p a r t y            t o         t h i s         a c t i o n .              T h e         p l a i n t i f f s                 h a v e         s e t t l e d        t h e i r
c l a i m     a g a i n s t h i m .

                                                                                                                                  3
m i n o r          p l a i n t i f f               r o d e         h i s           b i c y c l e              o n t o       L e v i         R o a d .          T h e r e          i s       n o

e v i d e n c e          i n         t h e         r e c o r d               t h a t            t h e       m i n o r        p l a i n t i f f            s t o p p e d         b e f o r e

e n t e r i n g         u p o n          L e v i         R o a d .              T h e r e           w a s      n o      d r i v e w a y          l o c a t e d        n e a r     w h e r e

t h e       m i n o r          p l a i n t i f f               e n t e r e d                    t h e       r o a d .        M r .          S a n d s '       d r i v e w a y             w a s

l o c a t e d         s o m e         d i s t a n c e            n o r t h             o f         t h e      s p o t       w h e r e         t h e     m i n o r       p l a i n t i f f

e n t e r e d         t h e         r o a d w a y .



             T h e      c a s e          w a s         t r i e d         w i t h o u t                  a   j u r y .         A t      t h e      c o n c l u s i o n           o f       t h e

e v i d e n c e         a n d        a f t e r           a r g u m e n t s                o f      c o u n s e l ,         t h e      t r i a l       c o u r t       f o u n d         t h a t

t h e   " p l a i n t i f f s                    d i d       n o t           c a r r y           t h e i r           b u r d e n      o f      p r o o f      a n d       t h a t         t h e

e v i d e n c e         d o e s           n o t          p r e p o n d e r a t e                    i n      f a v o r       o f      t h e       p l a i n t i f f s           . . .       . "

J u d g m e n t         w a s         e n t e r e d            a c c o r d i n g l y .



             T h e      p l a i n t i f f s                  p r e s e n t             t h e            f o l l o w i n g          i s s u e s        f o r   o u r       r e v i e w :



             1 .          W     h   e t h     e r      t h e h        o n      o r a b l e            t r i a l          c o u r t e r r e d i n f a i l i n g
                          t     o       f i     n d      t h a t          t    h e d e f           e n d a n t             c o u n t y h a d a d u t y o f
                          c     a   r e          t o      m a i n      t a      i n i t s                r i g h      t - o f - w a y t o e n s u r e a n
                          u     n   o b s     t r u    c t e d         v i      e w o f             t h e r o          a d w h e r e t h e d e f e n d a n t
                          h     a   d b        o t h       a c t u      a l        k n o w l         e d g e a          n d c o n s t r u c t i v e n o t i c e
                          o     f     t h     e o      b s t r u      c t      i o n .

             2 .          W     h e t h e r t h e h o n                        o r a b l e t r i a l c o u r t e r r e d i n f a i l i n g
                          t     o a p p l y c o m p a                          r a t i v e n e g l i g e n c e t o a n e g l i g e n c e
                          c     l a i m a r i s i n g a                       n d t r i e d a f t e r t h e e f f e c t i v e d a t e o f
                          t     h e M c I n t y r e d e                        c i s i o n .

             3 .          W h e t h e r t h e h o n o r a b l e                                         t r i a l c o u r t            e r r e d i n h o l d i n g
                          t h a t     n e g l i g e n c e   p e r                                         s e    b a r r e d             r e c o v e r y u n d e r
                          c o m p a r a t i v e f a u l t .

             4 .          W     h e t h        e r       t h e h       o n      o r a b      l e t r i a l c              o u r t e r r e d i n f a i l i n g
                          t     o c o         m p a     r e t h      e        a c t i      o n s o f t h e                  p l a i n t i f f m i n o r c h i l d
                          t     o t h         e r      e a s o n     a b       l e a        n d p r u d e n t                a c t i o n s o f a c h i l d o f
                          c     o m p a        r a b     l e a g       e        a n d        e x p e r i e n c e          .




                                                                                                        4
            T h e          a p p e l l e e                       a l s o              r a i s e s                  t w o           i s s u e s .               T h e          d i s p o s i t i o n                      o f       t h e

p l a i n t i f f s '                   i s s u e s                    w i l l                  a l s o            d i s p o s e                 o f       t h e              a p p e l l e e ' s                       i s s u e s .

T h e r e f o r e ,                  t h e r e             i s          n o         r e a s o n                 t o         t r e a t            t h e m          s e p a r a t e l y .



            O u r          s t a n d a r d                       o f           r e v i e w                   i s           d e       n o v o            u p o n           t h e                r e c o r d ,             w i t h       a

p r e s u m p t i o n                   o f          c o r r e c t n e s s                             o f         t h e            f i n d i n g s               o f          f a c t               b y       t h e         t r i a l

c o u r t .               U n l e s s                t h e              e v i d e n c e                       o t h e r w i s e                   p r e p o n d e r a t e s                                a g a i n s t           t h e

f i n d i n g s ,            w e             m u s t         a f f i r m ,                       a b s e n t               a n       e r r o r           o f       l a w .                 S e e           R u l e        1 3 ( d ) ,

T e n n e s s e e                    R u l e s              o f               A p p e l l a t e                        P r o c e d u r e .                       I f           t h e                 p l a i n t i f f               i s

e n t i t l e d            t o           a          j u d g m e n t ,                           a p p e l l a t e                    c o u r t s               h a v e           a             d u t y         t o        r e n d e r

j u d g m e n t s            w h i c h                 t h e             l o w e r                    c o u r t              s h o u l d               h a v e          r e n d e r e d .                       S e e        e . g . ,

T o o m e y         v .          A t y o e ,                 e t          a l ,                 3 2       S . W .                2 5 4       ( T e n n .               1 8 9 5 ) ,                   a n d         P e r r y         v .

C a r t e r ,             2 1 9               S . W . 2 d                 9 0 5                  ( T e n n .                     1 9 4 9 ) .                   S e e            a l s o                R u l e            3 6 ( a ) ,

T e n n e s s e e            R u l e s               o f          A p p e l l a t e                       P r o c e d u r e .                          T h u s          i t      i s            i n c u m b e n t               u p o n

u s   t o     m a k e            a      c o m p l e t e                       r e v i e w               o f        t h e           r e c o r d           a n d          m a d e            a        d e t e r m i n a t i o n

o f   w h e t h e r                  t h e          e v i d e n c e                       p r e p o n d e r a t e s                          a g a i n s t               t h e             f i n d i n g s                o f      t h e

t r i a l     c o u r t .



            W e         w i l l              f i r s t             n o t e                t h a t            a l l          o f          t h e      i s s u e s               r a i s e d                  a r e        c o u c h e d

a s   q u e s t i o n s                       o f      l a w             r a t h e r                   t h a n              f a c t .                  O u t       d u t y             i n            d e c i d i n g              t h e

i s s u e s        i s      t o              d e t e r m i n e                      w h e t h e r                  t h e           c o u r t           m i s a p p l i e d                      t h e         l a w       t o      t h e

f a c t s         a s        h e              f o u n d                t h e m                  t o          b e ,           p r o v i d e d                   t h e          e v i d e n c e                      d o e s         n o t

p r e p o n d e r a t e                      a g a i n s t                    t h e             t r i a l             c o u r t ' s               f i n d i n g s                    o f            f a c t .            I n       t h e

t r i a l     c o u r t ' s                    j u d g m e n t ,                          w e         a r e          f a c e d             w i t h        t w o          f i n d i n g s ,                      e i t h e r          o f

w h i c h         i s       s u f f i c i e n t                               t o          e n t i t l e                    t h e           d e f e n d a n t                   t o             a        j u d g m e n t             i f

p r o p e r l y           s u p p o r t e d                       b y          t h e             e v i d e n c e .                        T h e y        a r e :          ( 1 )            t h a t           t h e        m a t t e r

o f   t h e         h e d g e s                 c r e a t i n g                       a         d e f e c t i v e                    r o a d w a y               w h i c h                 c o u l d            r e s u l t          i n

                                                                                                                       5
i n j u r y       t o          p e r s o n s             u s i n g                t h e       r o a d            w a s         n o t          f o r e s e e a b l e ;                      a n d      ( 2 )         t h a t

t h e     e x i s t e n c e                   o f       t h e          h e d g e              w a s         n o t          a      p r o x i m a t e                      o r       l e g a l          c a u s e           o f

t h e     i n j u r i e s               t o          t h e       m i n o r                 p l a i n t i f f .



            T h e         o n l y             e y e       w i t n e s s e s                       t o      t h e         a c c i d e n t                    w e r e            M r .       S a n d e r s ,              t h e

d r i v e r       o f          t h e         v e h i c l e ,                 a n d          t h e         m i n o r            p l a i n t i f f ,                    K o h n            A s h m o r e .                M r .

S a n d e r s ,               t h e         d r i v e r              o f           t h e          c a r ,          d i d         n o t             t e s t i f y .                      O t h e r         w i t n e s s

t e s t i f i e d               t h a t            t h e y           h e a r d              t h e         c o l l i s i o n                    b u t         d i d             n o t       a c t u a l l y              s e e

t h e     e v e n t .                 K o h n          d i d         t e s t i f y ,                    h o w e v e r ,                h e         w a s         n o t          a s k e d         a n d      h e        d i d

n o t     s t a t e            w h e t h e r             h e          s t o p p e d                 b e f o r e            e n t e r i n g                   u p o n            t h e      r o a d w a y .                H e

i d e n t i f i e d               t h e            p a t h           h e          f o l l o w e d                f r o m          M r .            S a n d s             p r o p e r t y              o n t o           t h e

r o a d w a y           a s       s t a t e d                a b o v e ,              i . e . ,             n e a r            t h e           e n d         o f         t h e          h e d g e         r o w         a n d

n e a r     t h e         i n t e r s e c t i o n                           o f      t h e          h e d g e            r o w          a n d             f e n c e            l i n e .



            T h e         t r i a l                c o u r t ' s                  d e c i s i o n                a n n o u n c e d                       f r o m         t h e          b e n c h         w a s         n o t

i n c o r p o r a t e d                     i n t o          t h e          f i n a l              j u d g m e n t .                         I n         t h e       d e c i s i o n                a n n o u n c e d

f r o m     t h e        b e n c h             t h e         c o u r t              m a d e         e x p r e s s               f i n d i n g s                   " t h a t             t h i s     i s      n o t        a n

u n s a f e         r o a d w a y ,                    t h a t              t h e           m a t t e r             o f          h e d g e s                  b e i n g                t h e r e          w a s         n o t

f o r e s e e a b l e                 o r      a       p r o x i m a t e                    o r         l e g a l          c a u s e               o f      t h i s            i n j u r y . "               U n l e s s

t h e       e v i d e n c e                   p r e p o n d e r a t e s                             a g a i n s t                t h e s e                 f i n d i n g s ,                  t h e          r e s u l t

r e a c h e d           b y       t h e            t r i a l          c o u r t              i s         c o r r e c t             a n d            w e          m u s t         a f f i r m .



            A n     e x a m i n a t i o n                       o f         s t i p u l a t e d e x h i b i t n u m b e r                                                2 ,      w h i l e         n o t         d r a w n

t o     s c a l e        s h o w s             t h a t         t h e              h e d g e         w a s         l o c a t e d                a         s h o r t         d i s t a n c e            f r o m           t h e

r o a d w a y .                T h e         r e c o r d              i s         c o m p l e t e l y                 d e v o i d                  o f      a n y          e v i d e n c e            t h a t           t h e

m i n o r         p l a i n t i f f                     s t o p p e d                      h i s          b i c y c l e                 b e f o r e                  e n t e r i n g                u p o n             t h e

r o a d w a y           f r o m             M r .       S a n d s '                 l a w n .               H e          s i m p l y               s t a t e d                 w h e n       a s k e d            i f     h e

                                                                                                             6
c o u l d            s e e             t h r o u g h                t h e      f e n c e                r o w         a n d               h e d g e               r o w ,            " I      c o u l d n ' t                s e e       t o o

m u c h ,            b u t         I         c o u l d             s e e      a h e a d                o f        m e . "                 A s         n o t e d              e a r l i e r ,               M r .         S a n d e r s ,

t h e       d r i v e r                     o f       t h e           c a r          w h i c h                s t r u c k                  t h e             m i n o r                p l a i n t i f f ,                    w a s       n o t

c a l l e d              a s           a         w i t n e s s .



                 D r .            R o n a l d                B .         C o x ,          D e a n             o f         t h e            C o l l e g e                     o f       E n g i n e e r i n g                     a t     t h e

U n i v e r s i t y                        o f      T e n n e s s e e                    a t      C h a t t a n o o g a , w a s                                        c a l l e d             a n d       t e s t i f i e d               a s

a n       e x p e r t                      w i t n e s s              f o r          t h e             p l a i n t i f f s .                                H e          w a s             q u e s t i o n e d                   b y     t h e

a t t o r n e y                   f o r            t h e           p l a i n t i f f                   a s          t o         w h a t               h e         h a d            r e v i e w e d             t o           p r e p a r e

f o r      h i s              t e s t i m o n y .                           H i s         r e s p o n s e                      w a s            a s         f o l l o w s :



                               T h            e r e     w e r e  a     n u                           m b e r       o f    t h i n g s      t h a t    w                                            e r    e    d     o   n   e   ,
                 d   o   c    u
                             m e n            t s t h a t w e r e r                                   e v i e w e d , i n c l u d i n g t h e                                                        o   f f i c     e   r   '   s
                 a   c   c    i
                             d e n            t r e p o r t .      I a                               l s o h a d t h e b e n e f i t o f                                                             o   b s e r     v   i   n   g
                 s   o   m    e  p           h o t o g r a p h s   t h a                           t        w e r e     t a k e n      o f      t h e                                                a   c c i d     e   n   t   ,
                 a   c   c    i
                             d e n             t    s c e n e .      I                                 h a d      t h e      o p p o r t u n i t y                                                t o        r e     v   i   e   w
                 s   t   a    t
                             e m e            n t s o f t h e w i t n                              e s s e s .         I a l s o h a d t h e o                                                  p p      o r t u     n   i   t   y
                 t   o     v i s i              t t h e a c c i d e n t                                 s i t e , m a d e p e r s o n a l m e                                                   a s      u r e m     e   n   t   s
                 a   n   d a l s              o m a d e m y o w n p                                   h o t o g r a p h s t h e r e a t t h a                                                   t        t i m e     .

                                                                                     *                        *                       *                       *

                                       I         t h i n k          t h a t ' s                e s s e n t i a l l y                            w h a t            I         h a v e         r e v i e w e d .

                                                                                     *                        *                       *                       *



                 D u r i n g                     c r o s s           e x a m i n a t i o n ,                          D r .               C o x         t e s t i f i e d                      t h a t         h e           d i d       n o t

t a l k      t o              M r .          S a n d e r s ;                 d i d             n o t         s e e            t h e         c a r           o t h e r                t h a n        p h o t o g r a p h s                  o f

i t ;      h e           m a d e             n o      e f f o r t              t o         t r y         t o         t a l k              t o         M r .            S a n d e r s ;               h e     d i d n ' t               t a l k

t o     t h e                m i n o r              p l a i n t i f f ,                    K o h n                A s h m o r e ,                     n o r            t o         M r .        R o d n e y              A s h m o r e .

H e     e s t i m a t e d                          b o t h         o n       d i r e c t               e x a m i n a t i o n                            a n d           c r o s s             e x a m i n a t i o n                    t h a t

K o h n          w a s            t r a v e l i n g                      a b o u t             f i v e             m i l e s               p e r            h o u r            o n         h i s         b i c y c l e .                 D r .




                                                                                                                          7
C o x     a l s o               t e s t i f i e d                 t h a t         i f      t h e         y o u n g                m a n       ( K o h n )            h a d            b e e n         w a l k i n g             o r

h a d     j u s t                s t o p p e d ,                t h e n           t h e            i m p a c t                w o u l d       n o t         h a v e             o c c u r r e d .



               I n         a      d e         n o v o         r e v i e w ,              w e        m u s t             m a k e       o u r         o w n         i n d e p e n d e n t                       j u d g m e n t

a s     t o         w h e t h e r                 t h e         p l a i n t i f f s                    c a r r i e d                t h e i r           b u r d e n               o f       p r o v i n g                   t h a t

t h e         h e d g e             i n         q u e s t i o n               w a s            a       p r o x i m a t e                    c a u s e             o f          t h e       a c c i d e n t                    a n d

r e s u l t a n t                  i n j u r i e s .                      R e c o v e r y               i n         a          n e g l i g e n c e                a c t i o n             m a y             b e       h a d     b y

p l a i n t i f f                  o n l y             i f        t h e       d e f e n d a n t ' s                            c o n d u c t           c a n            b e       s h o w n             t o           b e     ( 1 )

n e g l i g e n c e ,                     a n d         ( 2 )       a      p r o x i m a t e                   c a u s e            o f       t h e         i n j u r y .                 S e e         L a n c a s t e r

v .     M o n t e s i ,                   2 1 6          T e n n .           5 0 ,         3 9 0         S . W . 2 d                2 1 7           ( 1 9 6 5 ) .



               " T h e                  t e r m              ' p r o x i m a t e                      c a u s e '                  i s         n o t              d e f i n e d                  w i t h i n                  t h e

G o v e r n m e n t a l                          T o r t                L i a b i l i t y                    A c t ,               T e n n e s s e e                     C o d e            A n n o t a t e d                     §

2 9 - 2 0 - 1 0 1 ,                     e t      s e q .          ( 1 9 9 5             S u p p . ) ,               a n d          t h e r e f o r e                t h e             C o u r t             m u s t         r e l y

u p o n            t h e          d e f i n i t i o n s                     o f         t h e          t e r m                o t h e r w i s e               p r o v i d e d                   i n          t h e          l a w .

P r o x i m a t e                  c a u s e              h a s          b e e n          d e f i n e d                  t o       b e        ' a      c a u s e                w h i c h             i n         n a t u r a l

a n d         c o n t i n u e d                   s e q u e n c e                  p r o d u c e s                  t h e          i n j u r y              a n d             w i t h o u t             w h i c h             t h e

i n j u r y            w o u l d               n o t         h a v e         o c c u r r e d .                  A l e s s i o                 v .       C r o o k ,               6 3 3          S . W . 2 d                7 7 0 ,

7 7 6     ( T e n n .                   C t .       A p p .             1 9 8 2 )          p e r m .            a p p .             d e n i e d . "                     C r u m l e y                 v .         C i t y       o f

S m y r n a ,                  1 9 9 7         T e n n .           A p p .          L e x i s            4 5            ( T e n n .           A p p .             1 9 9 7 ) .



                                   O n e ' s f i r s t i n q                             u i r y ,          i n        a n a l y z i n g                    a       s i t u a t i           o n s             u   c   h
               a    s i s            b e f o r e u s , i s w                             h e t h e       r     t        h ea l l e g e d                 a c      t s o f d e               f e n d           a   n   t
               w    e r e           a c a u s e i n f a c                                 t o f            t h      e i n j u r y .                           I    f t h a t                i n q u           i   r   y
               s    h o w s           t h a t d e f e n d a n t                         ' s c o         n d u       c t , i n p o i n                     t       o f f a c t                w a s            n   o   t
               a       f a c        t o r i n c a u s i n g                                p l a i       n t i       f f ' s d a m a g                  e ,          t h a t e             n d s              t   h   e
               m    a t t e        r . . . .

T e n n e s s e e T r a i l w a y s , I n c . , v . E r v i n ,                                                                     4 3 8           S . W . 2 d               7 3 3      ( T e n n .                  1 9 6 9 ) ,
c i t i n g L a n c a s t e r v . M o n t e s i , s u p r a .



                                                                                                                8
                I n          R o b e r t s                 v .         R o b e r t s o n                C o u n t y                B d .         o f             E d u c a t i o n ,               6 9 2         S . W . 2 d

8 6 3 ,     ( T e n n .                     A p p .        1 9 8 5 ) ,               t h i s c o u r t                 m a d e         t h e               f o l l o w i n g          o b s e r v a t i o n s :


                                 T h e f              i n a l e l e m e n t o f p r o o f i n a n e g l i g e n c e                                                                 a c t i o         n      i   s
                t     h    e i s s u e                   o f c a u s a t i o n . T h i s i s t h e u l t i m a t e                                                                q u e s t          i o     n   .
                L     a    n c a s t e r                v . M o n t e s i , 2 1 6 T e n n . 5 0 , 5 6 , 3 9 0 S .                                                                 W . 2 d            2 1     7   ,
                2     2    0 ( 1 9 6 5 )               . A d e f e n d a n t i n a n e g l i g e n c e a c t i o n                                                                 c a n n o          t      b   e
                f     o    u n d l i a              b l e u n l e s s i t h a s b e e n d e t e r m i n e d                                                                          t h a t            h    i   s
                c     o    n d u c t     w           a s        t h e    p r o x i m a t e c a u s e o f t h e     p l                                                            a i n t i          f f     '   s
                i     n    j u r i e s .                  W h i l e t h e p r o x i m a t e c a u s e c o n c e p t                                                                  h a s           b e     e   n
                d     e    s c r i b e d                i n m a n y w a y s , t h e T e n n e s s e e S u p r e m e                                                               C o u r t             h    a   s
                d     e    s c r i b e d                p r o x i m a t e c a u s a t i o n a s :

                                    [   t   ]   h a t         a c t o r o m i s s i o n                                 w h i c h i m m e d i a t e l y                            c a   u s e s o r
                                    f   a   i   l s         t o p r e v e n t t h e                                    i n j u r y ; a n a c t o r                                    o m i s s i o n
                                    o   c   c   u r r     i n g o r c o n c u r r i n                                 g w i t h a n o t h e r w h i                               c h  , i f i t
                                    h   a   d       n o    t h a p p e n e d , t h e                                    i n j u r y w o u l d n o t                               h a  v e b e e n
                                    i   n   f   l i c     t e d .     ( C i t i n g  T e                             n n e s s e e T r a i l w a y s ,                                I n c . v .
                                    E   r   v   i n ,          2 2 2 T e n n . 5 2 3 ,                                    5 2 8 , 4 3 8 S . W . 2 d                                 7 3 3 , 7 3 5
                                    (   1   9   6 9 )     ) .

R o b e r t s                v .        R o b e r t s o n                     C o u n t y            B d .       o f         E d u c a t i o n ,                     a t      p a g e         8 7 1 .



                I n          r e a c h i n g               o u r             i n d e p e n d e n t j u d g m e n t ,                                       w e      r e c o g n i z e              t h a t             t h e r e

m a y     b e             m o r e           t h a n        o n e         p r o x i m a t e                   c a u s e        o f          a n        a c c i d e n t .                   S e e      B e n s o n             v .

T e n n e s s e e                   V a l l e y             E l e c .              C o o p . ,          8 6 8          S . W . 2 d               6 3 0            ( T e n n .      A p p .           1 9 9 3 )             a n d

T e n n e s s e e                   T r a i l w a y s ,                       I n c . ,         s u p r a .              L o o k i n g                     t o      t h e       t o t a l i t y                  o f       t h e

e v i d e n c e                    a n d          t h e          f a i l u r e                o f       t h e           r e c o r d                  t o          d i s c l o s e            w h e t h e r                 t h e

m i n o r                 p l a i n t i f f ,                    K o h n           A s h m o r e ,               s t o p p e d                   b e f o r e               e n t e r i n g                u p o n          t h e

r o a d w a y ,                a n d            t h e       t e s t i m o n y                   o f      D r .          C o x         t h a t               t h e      a c c i d e n t               w o u l d             n o t

h a d     h a v e              h a p p e n e d                   i f         h e      h a d         s t o p p e d ,             w e         c o n c u r               w i t h      t h e           f i n d i n g             o f

t h e     t r i a l                 c o u r t             t h a t            t h e      p l a i n t i f f s                  f a i l e d                   t o      m e e t      t h e i r           b u r d e n             o f

p r o v i n g                 t h a t             e v e n              i f         t h e        f a i l u r e                o f           t h e             d e f e n d a n t               t o           p r o p e r l y

m a i n t a i n                t h e            h e d g e          o n        t h e        r i g h t - o f - w a y                    o f        L e v i            R o a d      w a s        n e g l i g e n c e ,

t h a t             t h e          d e f e n d a n t ' s                      n e g l i g e n c e                    w a s      n o t            a          p r o x i m a t e              c a u s e             o f       t h e

a c c i d e n t                    a n d            r e s u l t a n t                      i n j u r i e s .                        W e              a r e           p e r s u a d e d                    t h a t          t h e


                                                                                                                 9
p r o x i m a t e         c a u s e s       o f      t h e      a c c i d e n t         w e r e         t h e         n e g l i g e n c e        p e r     s e      o f    M r .

S a n d e r s     i n         e x c e e d i n g        t h e      p o s t e d         s p e e d         l i m i t         a n d    t h e      f a i l u r e         o f    t h e

m i n o r    p l a i n t i f f ,           K o h n      A s h m o r e , t o s t o p                     b e f o r e         e n t e r i n g        t h e     r o a d w a y .

O u r    f i n d i n g          t h a t      t h e      h e d g e          w a s     n o t         a    p r o x i m a t e           o r       l e g a l      c a u s e       o f

t h e    a c c i d e n t          a n d     r e s u l t a n t         i n j u r i e s              r e n d e r s          a l l    o t h e r       i s s u e s        m o o t .



            A c c o r d i n g l y ,           w e      a f f i r m         t h e     j u d g m e n t            o f      t h e    t r i a l      c o u r t .          C o s t s

o f     t h i s     a p p e a l           a r e      a s s e s s e d           t o         t h e       p l a i n t i f f s           a n d       t h i s         c a s e     i s

r e m a n d e d         t o     t h e     t r i a l          c o u r t .



                                                                                     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                     D o n T . M c M u r r a y , J u d g e



C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                                     1 0
                                                                      I N          T H E         C O U R T          O F      A P P E A L S




K   O   H   N A S     H M     O   R E , b     / n /   f   A           N    G   E   L   A                     )         H A M I L T O N C I R C U I T
A   S   H   M O R E     a     n   d R O D     N E Y     A S           H    M   O   R   E h i s               )         C . A . N O . 0 3 A 0 1 - 9 7 0 6 - C V - 0 0 2 0 1
n   a   t   u r a l     p     a   r e n t s     a n   d n             a    t   u   r   a l                   )
g   u   a   r d i a   n       a   n d A N     G E L   A A             S    H   M   O   R E                   )
a   n   d     R O D   N E     Y     A S H M   O R E   ,                                                      )
i   n   d   i v i d   u a     l   l y ,                                                                      )
                                                                                                             )
                                  P l a i n t i f f s - A p p e l l a n t s                                  )
                                                                                                             )
                                                                                                             )
                                                                                                             )
                                                                                                             )
v s .                                                                                                        )         H O N . R O B E R T                 M .    S U M M I T T
                                                                                                             )         J U D G E
                                                                                                             )
                                                                                                             )
                                                                                                             )
                                                                                                             )
H A M I L T O N C O U N T Y , T E N N E S S E E , a                                                          )         A F F I R M E D          A N D        R E M A N D E D
p o l i t i c a l s u b d i v i s i o n o f t h e                                                            )
S t a t e o f T e n n e s s e e ,                                                                            )
                                                                                                             )
                                  D e f e n d a n t - A p p e l l e e                                        )


                                                                                                  J U D G M E N T


                T h i s           a p p e a l         c a m e                   o n        t o       b e          h e a r d          u p o n       t h e         r e c o r d        f r o m       t h e

C i r c u i t           C o u r t         o f     H a m i l t o n                         C o u n t y ,             b r i e f s         a n d      a r g u m e n t          o f       c o u n s e l .

U p o n         c o n s i d e r a t i o n                  t h e r e o f ,                   t h i s             C o u r t     i s      o f     t h e       o p i n i o n         t h a t     t h e r e

w a s         n o     r e v e r s i b l e             e r r o r                    i n      t h e          t r i a l         c o u r t .

                T h e         j u d g m e n t             o f             t h e          t r i a l          c o u r t         i s      a f f i r m e d .              C o s t s         o f     t h i s

a p p e a l           a r e        a s s e s s e d              t o            t h e       p l a i n t i f f s                a n d      t h i s        c a s e      i s    r e m a n d e d         t o

t h e         t r i a l           c o u r t .



                                                                                                                  P E R      C U R I A M